              Case 1:20-cv-04930-LLS Document 5 Filed 09/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLICKSTEIN,
                           Plaintiff,
                                                                   20-CV-4930 (LLS)
                     -against-
                                                                ORDER OF DISMISSAL
GIDEON PFEFFER; GSH GROUP,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s diversity jurisdiction,

alleging that Defendants owe him a substantial sum of money for intellectual property. By order

dated August 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). For the reasons set forth in this order, the Court dismisses

the action.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
              Case 1:20-cv-04930-LLS Document 5 Filed 09/24/20 Page 2 of 5




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Michael Glickstein, a New York resident, brings this complaint against Gideon

Pfeffer and GSH Group, residents of Massachusetts. Plaintiff provides only two incomplete

statements as the facts giving rise to his claims. The first statement consists of the following:

        I believe providing Mr. Glickstein’s investment background is a key fact
        supporting the case re why substantial money is owed here by Mr. Pfeffer and his
        firm, The GSH Group, since they successfully took very profitable actions
        following reviewing G Asset Management’s Private placement memorandum on
        the real estate opportunity pre-recovery, with the specific multifamily focus of his
        firm, without compensating Mr. Glickstein or his firm, while not previously
        focusing on [sic].

(ECF No. 2, at 5.) Plaintiff continues with this second statement:

        Now that we are done with Mr. Glickstein’s extensive investment background
        which needs to be appropriately monetized here given the wrongs done by the
        GSH Group and Gideon Pfeffer, who was a business contact since 2009, I believe,
        who has to choose to make it right. It brings us to late 2015, when Mr. Glickstein
        realized that Pfeffer and his company had wronged him substantially and wrote
        the following message to Mr. Pfeffer [sic].

(Id. at 6.)

        With respect to the relief he seeks, Plaintiff writes the following:

        We (my company) G Asset Management and I, Michael Glickstein, would like
        money damages of $50,000,000. To arrive at our money damages we would like


                                                   2
             Case 1:20-cv-04930-LLS Document 5 Filed 09/24/20 Page 3 of 5




       the court to order, we note Gideon Pfeffer and The GSH Group previously to
       knowing my firm’s investment thesis was not focused on multifamily and it is
       now a substantial real estate sector for it. We then assume that we would have had
       an institutional partnership with Pfeffer on our real estate fund or real estate
       investing in multifamily specifically, we do other sectors as well, but we are
       trying to be conservative and credible with what we ask for, so we assume only
       half of the traditional 20% of profits go to my firm, G Asset Management and half
       of the other fees generated by Gideon’s multifamily real estate activity from 2010-
       2020. We urge you to make this right and compensate me and my company.

(Id. ¶IV.)

                                           DISCUSSION

A.     Frivolous Claims

       Plaintiff invokes the Court’s diversity jurisdiction. To establish jurisdiction under 28

U.S.C. § 1332, a plaintiff must first allege that the plaintiff and the defendant are citizens of

different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). Plaintiff must also

allege to a “reasonable probability” that the claim is in excess of the sum or value of $75,000.00,

the statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor

Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted).

       Here, Plaintiff alleges that there is diversity of citizenship, and that the amount in

controversy exceeds $75,000. But he fails to allege facts in the complaint suggesting that he is

entitled to relief. The complaint contains only vague and conclusory assertions that Defendants

owe Plaintiff money to compensate for a “[p]rivate placement memorandum on [a] real estate

opportunity.” (ECF No. 2, at 2.) Even when read with the “special solicitude” due pro se

pleadings, Triestman, 470 F.3d at 474-75, Plaintiff’s complaint lacks an arguable basis either in

law or in fact. See Neitzke, 490 U.S. at 324-25; see also Denton, 504 U.S. at 33; Livingston, 141

F.3d at 437. The Court, therefore, dismisses the complaint as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).




                                                  3
           Case 1:20-cv-04930-LLS Document 5 Filed 09/24/20 Page 4 of 5




B.     Denial of Leave to Amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                     LITIGATION HISTORY

       Between May 18, 2020, and June 26, 2020, Plaintiff filed seven other pro se cases in this

District in which he asserts similar claims against other defendants. Most have been dismissed

for lack of subject matter jurisdiction, but in some he has been granted leave to replead. See

Glickstein v. Klein, ECF 1:20-CV-4934, 5 (S.D.N.Y. Aug. 5, 2020) (dismissed for lack of subject

matter jurisdiction); Glickstein v. Pensam Capital, ECF 1:20-CV-4932, 5 (S.D.N.Y. Aug. 10,

2020) (dismissed for lack of subject matter jurisdiction with leave to replead); Glickstein v.

Lesser, ECF 1:20-CV-4233, 5 (S.D.N.Y. Sept. 8, 2020) (dismissed for lack of subject matter

jurisdiction with leave to replead) ; Glickstein v. Johnson, ECF 1:20-CV-4161, 5 (S.D.N.Y. Aug.

11, 2020) (dismissed for lack of subject matter jurisdiction with leave to replead); Glickstein v.

Nadler, ECF 1:20-CV-4058, 5 (S.D.N.Y. June 30, 2020) (dismissed for lack of subject matter

jurisdiction with leave to replead); Glickstein v. Bulsara, ECF 1:20-CV-3897, 5 (S.D.N.Y. Aug.

6, 2020) (dismissed for lack of subject matter jurisdiction and for failure to state a claim on

which relief may be granted); Glickstein v. AB InBev, ECF 1:20-CV-3845, 2 (LLS) (S.D.N.Y.

June 25, 2020) (dismissed for lack of subject matter jurisdiction and for failure to state a claim

on which relief may be granted).

       Plaintiff is warned that the further filing of vexatious or frivolous litigation in which he

fails to allege facts showing that he is entitled to relief or that the Court has jurisdiction may


                                                   4
            Case 1:20-cv-04930-LLS Document 5 Filed 09/24/20 Page 5 of 5




result in an order pursuant to 28 U.S.C. § 1651(a) barring him from filing new actions without

prior permission in this Court. This warning is necessary, in light of Plaintiff’s numerous filings

in a short period of time, to conserve this Court’s judicial resources. See generally, In Re

McDonald, 489 U.S. 180, 184 (1988).

                                          CONCLUSION

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). All other pending matters are terminated.

SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
